DETAILED ACTION
In application filed on 08/14/2020, Claims 1-20 are pending. Claims 1-16 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16 are drawn to an apparatus, classified in CPC B01L 3/50273
II. Claim 17-20 is drawn to an apparatus, classified in CPC B01L 2200/026. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed in claim 1 does not require the particulars of the subcombination as claimed in claim 17 because the fluidic coupler does not require particulars such as “a body…” as claimed in claim 17. The subcombination has separate utility with another system that does not include “a mechanical assembly …” as claimed in claim 1. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and II are drawn to different fields of search and CPC classifications. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney John Schell on 05/06/2022, a provisional election was made without traverse to prosecute the invention of Group II, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of expedited examination, the limitation “the body” is interpreted as “the sensor device”. 
In addition, Claim 16 is rejected by virtue of its dependence on Claim 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 12-13 and 15-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eltoukhy et al. (US20130210682A1). 
Regarding Claim 1, Eltoukhy teaches an apparatus comprising:
a fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly) including an opening (See Annotated Fig. 26), a first port (Fig. 26, ref. 642, referred to as nozzle) in fluid communication with the opening (See the arrangement in Fig. 26) and to interface (Para 0174, ‘to engage’) with an inlet (Fig. 26, ref. 662, referred to as inlet port ) of a flow cell (See Annotated Fig. 26; Para 0053, the biosensor cartridges and microdevices include a flow cell) of a sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge), a second port (Fig. 26, ref. 644, referred to as nozzle) to interface (Para 0174, ‘to engage’) with an outlet (Fig. 26, ref. 664, referred to as outlet port ) of the flow cell (See Annotated Fig. 26)  of the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge), and a third port (See Annotated Fig. 26) in fluidic communication (See Annotated Fig. 26 for arrangement) with the second port (Fig. 26, ref. 644, referred to as nozzle); and
a mechanical assembly (Para 0161, ref. 606 referred to as actuation device) moveable between a first position (Para 0165, the starting or initial position of the actuation device inherently teaches the first position; Para 0161 ‘unengaged position’) and a second position (Para 0161 ‘engaged position’); Para 0165, the actuation device 606 may move the mounting assembly 604 in a linear manner toward the alignment assembly 602; the position of the alignment assembly 602, inherently teaches the second position with respect to movement along the vertical axis, 694), the fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly) secured (See structural arrangement of Fig. 26)  to the flow cell (See Annotated Fig. 26) of the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) in the first position (Para 0165, the starting or initial position of the actuation device inherently teaches the first position; Para 0161 ‘unengaged position’), the fluidic coupler  (Fig. 26, ref. 604, referred to as second receptacle sub-assembly)  disengaged (Para 0161, first and second receptacle sub-assemblies 602 and 604 are vertically stacked with respect to each other and spaced apart in an unengaged position) from the flow cell (See Annotated Fig. 26) of the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) in the second position (Para 0161 ‘engaged position’); Para 0165, the actuation device 606 may move the mounting assembly 604 in a linear manner toward the alignment assembly 602; the position of the alignment assembly 602, inherently teaches the second position with respect to movement along the vertical axis, 694).

    PNG
    media_image1.png
    823
    975
    media_image1.png
    Greyscale

Annotated Fig. 26, Eltoukhy

Regarding Claim 2, Eltoukhy teaches the apparatus of claim 1, wherein the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) connects with the fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly) in a vertical orientation (See arrangement of Fig. 26). 
Regarding Claim 3, Eltoukhy teaches the apparatus of claim 1, wherein the fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly) is separable and removeable (Para 0163, actuation device 606 may be coupled to the mounting assembly 604 through a joint assembly 610) from the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) when the mechanical assembly is in the second position (Para 0163, joint assembly 610 is configured to permit the mounting assembly 604 to pivot or shift when moved toward the engaged position so that the mounting assembly 604 may be aligned when engaging the biosensor cartridge 600). 
Regarding Claim 4, Eltoukhy teaches the apparatus of claim 1, wherein the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) is a sequencing chip (Para 0104, template nucleic acid is amplified and subsequently sequenced within the same biosensor cartridge). 
Regarding Claim 6, Eltoukhy teaches the apparatus of claim 5, wherein a rod of the set of rods (Para 0163, ref. 612) is responsive (Para 0161, … actuation device 606 is configured to move the second receptacle sub-assembly 604 …) to a lever (See Annotated Fig. 23).

Regarding Claim 8, Eltoukhy teaches the apparatus of claim 1, wherein the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) includes a drive mechanism (Para 163, referred to as joint assembly, ref. 610) and a frame (Para 0163, the embodiment of the two Para 0163, the rotatable links 614 and 616) to move in response to the drive mechanism (Para 0163, the rotatable links are inherently movable). 
Regarding Claim 12, Eltoukhy teaches the apparatus of claim 1, wherein the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) further includes a sensor (Para 0018, referred to as system controller) to detect the mechanical assembly is the first position (Para 0018, system controller controls the operation of fluidic control; Para 0082, … a system controller 104 that may communicate with the various components, assemblies, and sub-systems of the bioassay system…; Para 0165, the starting or initial position of the actuation device inherently teaches the first position; Para 0161 ‘unengaged position’).
Regarding Claim 13, Eltoukhy teaches the apparatus of claim 1, wherein the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) further includes a sensor (Para 0018, referred to as system controller) to detect the mechanical assembly is in the second position (Para 0018, system controller controls the operation of fluidic control; Para 0082, … a system controller 104 that may communicate with the various components, assemblies, and sub-systems of the bioassay system…; Para 0161 ‘engaged position’; Para 0165, the actuation device 606 may move the mounting assembly 604 in a linear manner toward the alignment assembly 602; the position of the alignment assembly 602, inherently teaches the second position with respect to movement along the vertical axis, 694).
Regarding Claim 15, Eltoukhy teaches an apparatus comprising:
a fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly)  to engage a plurality of flow cells (See Annotated Fig. 26; Para 0066, the biosensor cartridges and microdevices include flow cells) of a sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge), the fluidics coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly)  including a plurality of fluidics interfaces (Para 0161, referred to as ‘a pair of conduits, ref. 632 and 634), each fluidic interface of the plurality of fluidics interfaces (Para 0161, referred to as ‘a pair of conduits, ref. 632 and 634) includes an opening (See Annotated Fig. 26), a first port (Fig. 26, ref. 642, referred to as nozzle) in fluid communication with the opening (See the arrangement in Fig. 26), a second port (Fig. 26, ref. 644, referred to as nozzle), and a third port (See Annotated Fig. 26) in fluidic communication (See Annotated Fig. 26 for arrangement) with the second port (Fig. 26, ref. 644, referred to as nozzle); and
a mechanical assembly (Para 0161, ref. 606 referred to as actuation device) to move a frame (Para 0163, the embodiment of the two Para 0163, the rotatable links 614 and 616) between a first position and a second position (Para 0163, the inward projections of the rotatable links 614 and 616 may permit the mounting assembly 604 to shift along an axis that is parallel to the lateral axis 692 and the alignment axis 695…), the frame engaged with the fluidic coupler (Para 0163, the rotatable links 614 and 616 may be coupled to the mounting assembly 604) and securing (See structural arrangement of Fig. 26)  the fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly)  to the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) in the first position (Para 0165, the starting or initial position of the actuation device inherently teaches the first position; Para 0161 ‘unengaged position’), the fluidic coupler  (Fig. 26, ref. 604, referred to as second receptacle sub-assembly)  removeable (Para 0161, first and second receptacle sub-assemblies 602 and 604 are vertically stacked with respect to each other and spaced apart in an unengaged position)  from the body (Fig. 26, ref. 600, referred to as biosensor cartridge)  in the second position (Para 0161 ‘engaged position’; Para 0165, the actuation device 606 may move the mounting assembly 604 in a linear manner toward the alignment assembly 602; the position of the alignment assembly 602, inherently teaches the second position with respect to movement along the vertical axis, 694).
Regarding Claim 16, Eltoukhy teaches an apparatus of claim 15, wherein the sensor device (Fig. 26, ref. 600, referred to as biosensor cartridge) includes the plurality of flow cells (Para 0066, the biosensor cartridges and microdevices include flow cells), each flow cell of the plurality of flow cells including an inlet port (Fig. 26, ref. 662, referred to as inlet port ) and an outlet port (Fig. 26, ref. 664, referred to as outlet port ), the first port (Fig. 26, ref. 642, referred to as nozzle)of the each fluidic interface (Para 0161, referred to as ‘a pair of conduits, ref. 632 and 634) to engage the inlet port (Fig. 26, ref. 662, referred to as inlet port ) of the each flow cell (Para 0066, the biosensor cartridges and microdevices include flow cells), the second port (Fig. 26, ref. 644, referred to as nozzle)of the each fluidic interface (Para 0161, referred to as ‘a pair of conduits, ref. 632 and 634) to engage the outlet port (Fig. 26, ref. 664, referred to as outlet port ) of the each flow cell (Para 0066, the biosensor cartridges and microdevices include flow cells).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over by Eltoukhy et al. (US20130210682A1)

Regarding Claim 5, Eltoukhy teaches the apparatus of claim 1, wherein the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) includes a set of rods (Para 0163, ref. 612, only one rod is taught) to engage reference holes (See Annotated Fig. 23) of the fluidic coupler (Fig. 26, ref. 604, referred to as second receptacle sub-assembly; Fig. 23, ref. 604, referred to as mounting assembly; Para 0163, the rotatable links 614 and 616 may be coupled to the mounting assembly 604) when the mechanical assembly is moved from the first position to the second position (Para 0163, joint assembly 610 is configured to permit the mounting assembly 604 to pivot or shift when moved toward the engaged position so that the mounting assembly 604 may be aligned when engaging the biosensor cartridge 600). 
.Eltoukhy teaches only one rod (Fig. 23, ref. 612 does not teach that the mechanical assembly has a set of rods.

    PNG
    media_image2.png
    688
    691
    media_image2.png
    Greyscale

Annotated Fig. 23, Eltoukhy
Eltoukhy teaches the mechanical assembly has one rod (Fig. 23, ref. 612) but does not teach that the mechanical assembly has a set of rods. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of having increased stability in the embodiment of the mechanical assembly and the fluidic coupler during motion from the first position to the second position. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.
Regarding Claim 7, Eltoukhy teaches the apparatus of claim 6, further comprising a spring (Para 0172, see springs, refs 691 and 693) in contact with the lever (See Annotated Fig. 23) motivating the lever (See Annotated Fig. 23) to move the rod (Para 0163, ref. 612) forward.
Eltoukhy does not teach that the apparatus of claim 6, further comprises a spring in contact with the lever motivating the lever to move the rod forward.
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the apparatus and could seek the benefits associated with the disposition of a spring in contact with the lever which would motivating the lever to move the rod forward. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a spring in contact with the lever motivating the lever to move the rod forward, to provide the desired optimal performance. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Eltoukhy et al. (US20130210682A1) in view of Miller et al. (US20120167672A1)
Regarding Claim 9, Eltoukhy teaches the apparatus of claim 1, wherein the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) includes; connecting the drive mechanism (Para 163, referred to as joint assembly, ref. 610) to the frame (Para 163, referred to as joint assembly, ref. 610).
Eltoukhy does not teach that the apparatus of claim 1, wherein the mechanical assembly includes a clutch connecting the drive mechanism to the frame. 
Miller directed towards multi-fluidic disposable cartridges for fluidic analysis, especially for blood analysis teaches a wrap spring clutch mechanism 140 or 145 preferably slips (i.e., the cams 125 and 130 do not move with the shaft 135) (Para 0075; where the drive mechanism is referred to as the shaft). Also, additional clutches and independent motors may be employed to derivative mechanisms of those disclosed to get four, five, six or more actuators (Para 0087, where the mechanical assembly is referred to as actuator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Eltoukhy and Miller to incorporate the clutch respectively as taught by Miller to allow for the clutch to the connected to the actuator and the shaft to enable movement of the drive system (Miller, Para 0087). Doing so allows for the fluid contained in the apparatus to fluidically move throughout the cartridge as desired. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Eltoukhy et al. (US20130210682A1) in view of Gaige et al. (US20160263572A1)
Regarding Claim 14, Eltoukhy teaches the apparatus of claim 1, further comprising ; in fluidic communication with the third port (See Annotated Fig. 26) when the mechanical assembly (Para 0161, ref. 606 referred to as actuation device) is in the first position (Para 0165, the starting or initial position of the actuation device inherently teaches the first position; Para 0161 ‘unengaged position’).
Eltoukhy does not teach that the apparatus of claim 1, further comprises a vacuum system in fluidic communication with the third port when the mechanical assembly is in the first position. 
Gaige, directed towards a removable pneumatic connector, placed against the channel inlets of a pneumatic manifold teaches that creating a vacuum in the vacuum holding area 154 further supplies a vacuum to the vacuum channel 130 via its corresponding channel inlet 124, sealing the manifold 120 to a microfluidic plate (Para 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Eltoukhy and Gaige to incorporate a vacuum in the bioassay system of Eltoukhy as taught by Gaige to allow for the created vacuum supplied by the channel inlet to seal the manifold to a microfluidic plate. In this way, the pneumatic connector 150 is able to utilize an existing vacuum line to both hold the pneumatic connector 150 in place against the pneumatic manifold 120, and simultaneously secure the pneumatic manifold 120 to the microfluidic plate. Once secured, the connector 150 may then be used to deliver variable pressure, gas, liquid, or a specified gas environment to various components of the microfluidic plate. (Gaige, Para 0055). Doing so allows for the minimization of any cross-talk or leakage between channels during fluidic transfer. 

Allowable Subject Matter
Claims 10 and 11 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Eltoukhy, neither teaches nor fairly suggests that the clutch includes a nut and a set of springs and pins coupling the nut to the frame.
Moreover, Claim 11 would be allowable because of its dependence on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                         
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797